Title: To James Madison from Richard Soderstrom, 7 November 1808
From: Soderstrom, Richard
To: Madison, James



Sir!
George town the 7th. Novr. 1808.

I am very Sorry that I shall be obliged at this moment to be troublsome to you, knowing that your time is taken up with affairs of the greatest Consequences.  But when you would be pleased to consider that the trouble I give, is for the Government I have the Honor to Serve, and not for myself, you will without a Doubt excus me, and grant me assistance, which I in this moment will Solicit the President of the United States and you to be pleased to grant me for my Government.  Abt. a month ago I received dispatches from the Swedish Government for Governour Ankarheim of St. Bartholomews, directing me to forward same immediately to St:  Bartholomews and obtain the Governours answer as soon as possible.
I have made Several Attempts for to engage Vessels under Swedish and also English flag, for to go direct to St: Bartholomews, but their engagements for other places have been such that all Attempts have failed.  In consequence of the foregoing, I must beg you will be so obliging to obtain for me leave from The President of the United States for a Smal Vessel not exceeding 80. or 90. Tons for to proceed from Philadelphia to St: Bartholomews in Ballast, and return immediately again to the United States in Ballast with answers on the dispatches I have recieved.  The Vessel I have In View in the Philadelphia Harbour is a Schooner Called Brutus, George Mo Master.  Her Tonage shall be under 90. Tons, and I should wish to send Her a way as soon as the President of the United States will be pleased to grant me permission.  In expectance of a favourable and so Speedy an answer as you possibly can, I have the Honour to be with the greatest respect Sir Your most Obd. Hble. Servant

Richd: Soderstrom

